     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Joseph A. Dragon, Esq.
 3   Nevada Bar No. 13682
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     jdragon@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank Trust Company Americas, as Trustee for Residential Accredit
 7   Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS10

 8                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK TRUST COMPANY                            Case No.: 2:16-cv-02840-RFB-NJK
     AMERICAS, AS TRUSTEE FOR
11   RESIDENTIAL ACCREDIT LOANS, INC.,                      STIPULATION AND ORDER TO
     MORTGAGE ASSET-BACKED PASS-                            EXTEND TIME FOR PLAINTIFF,
12   THROUGH CERTIFICATES, SERIES 2006-                     DEUTSCHE BANK TO RESPOND TO
13   QS10,                                                  PARADISE HARBOR PLACE TRUST’S
                                                            RENEWED MOTION TO DISMISS [ECF
14                   Plaintiff,                             NO. 39]
15           vs.
16
     PARADISE HARBOR PLACE TRUST, an
17   entity of unknown origin; SOUTHERN
     HIGHLANDS COMMUNITY
18
     ASSOCIATION, a Nevada non-profit
19   corporation;
                    Defendants.
20
            COMES NOW, Plaintiff, Deutsche Bank Trust Company Americas, as Trustee for Residential
21
     Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS10, (hereinafter
22
     “Plaintiff” or “Deutsche Bank”), by and through its attorneys of record, Christina V. Miller, Esq., and
23
     Joseph A. Dragon, Esq. of the law firm of Wright, Finlay & Zak, LLP, and Defendant, Paradise Harbor
24
     Place Trust (hereinafter “Paradise”), by and through its counsel of record, Michael F. Bohn, Esq. and
25
     Adam R. Trippiedi, Esq. of the Law Offices of Michael F. Bohn, Esq., Ltd., and hereby stipulate and
26
     agree as follows:
27
            WHEREAS on November 1, 2018, Paradise Harbor Place Trust filed a Renewed Motion to
28



                                                             1
     ________________________________________________________________________________________________________________
 1   Dismiss [ECF No. 39].
 2          WHEREAS the deadline for Deutsche Bank to file a response to the Motion to Dismiss is
 3   currently set for November 15, 2018.
 4          WHEREAS the parties may seek to settle this matter but are waiting for a evidence which will be
 5   disclosed by a third-party on or before December 6, 2018.
 6          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED that the
 7   deadline for Plaintiff to file a response to Defendant Paradise Harbor Place Trust’s Renewed Motion to
 8   Dismiss [ECF No. 39], currently set for November 15, 2018 should be extended to December 11, 2018.
 9          DATED this 15h day of November, 2018.           DATED this 15th day of November, 2018
10   WRIGHT, FINLAY & ZAK, LLP                              LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                            LTD.
11
      /s/ Joseph A. Dragon, Esq.                              /s/ Adam R. Trippiedi, Esq.
12
     CHRISTINA V. MILLER ESQ.                                MICHAEL F. BOHN, ESQ.
13   Nevada Bar No. 12448                                    Nevada Bar No. 1641
     E-Mail: cmiller@wrightlegal.net                         E-Mail: mbohn@bohnlawfirm.com
14   JOSEPH A. DRAGON, ESQ.                                  ADAM R. TRIPPIEDI, ESQ..
     Nevada Bar No. 13682                                    Nevada Bar No. 12294
15
     E-Mail: jdragon@wrightlegal.net                         E-Mail: atrippiedi@bohnlawfirm.com
16   7785 W. Sahara Ave., Suite 200                          376 East Warm Springs Road, Suite 140
     Las Vegas, Nevada 89117                                 Las Vegas, NV 89119
17   Attorneys For: Plaintiff, Deutsche Bank Trust          Attorneys for Defendant, Paradise Harbor Place
18   Company Americas, as Trustee for Residential           Trust
     Accredit Loans, Inc., Mortgage Asset-Backed
19   Pass-Through Certificates, Series 2006-QS10
20
                                                        ORDER
21
22   IT IS SO ORDERED.
23
24                                                RICHARD
                                                   RICHARDF.F.BOULWARE,
                                                               BOULWARE,IIII
                                                  UNITED
                                                   UNITEDSTATES
                                                          STATESDISTRICT
                                                                  DISTRICTJUDGE
                                                                             JUDGE
25
26                                                 DATED: November 19, 2018.
27
28



                                                             2
     ________________________________________________________________________________________________________________
